Exhibit 32.1 CERTIFICATION OF CHIEFEXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report on Form 10-K of GSP - 2, INC., for theyear ended December 31,2012, as filed with the Securities and Exchange Commission (the "Report") I, Yushan Wei, Chief Executive Officer of GSP - 2, INC and I, Yuejun Li, Chief Financial Officer of GSP-2, Inc.hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report on Form 10-K for theyear ended December 31,2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Report on Form 10-K for theyear endedDecember 31,2012, fairly represents in all material respects, the financial condition and results of operations of GSP - 2,INC. GSP-2, INC. Date:April 16, 2013 By: /s/ Yushan Wei Yushan Wei President Principal Executive Officer By: /s/ Yuejun Li Yuejun Li Chief Financial Officer and Principal Accounting Officer
